DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/9/2022, 5/10/2022 and 9/8/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed on 6/23/2022, with respect to claims 5, 9 and 10 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Dernier on 9/8/2022.
The application has been amended as follows: 
In claim 1, line 7, the period (.) after the word satisfied has been replaced with a comma (,).  

Allowable Subject Matter
Claims 1, 3-5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance of claims 1, 3, 7 and 8 have been stated in the previous Office Action dated 4/1/2022.  The Examiner takes a further step to address the Office Actions from Korean, Japanese and European reports based on the citation in IDS filed on 8/9/2022 and 5/10/2022 and 9/8/2022.  After considering all cited references, the Examiner concludes that the teaching of JP-2010033125, KR-10-2012-0108737 and JP-2005321933 fail to teach or fairly suggest the combination of limitations required in each of the independent claims 1, 5 and 7-10 for the following reasons. First, JP-2010033125 teaches that the timer starts counting at the start of writing into the data buffer, and transits to time-out processing by reaching the time-out value. In the time-out processing, all data in the data buffer is forcibly read and transferred. The time-out time is set by the microprocessor. (See Par. [0057]). It is apparent from the disclosure that the timer is an independent counter and its clock value is used by the processor to forcibly read out the data in the buffer.  However, the count value of the timer is NOT a delimiter packet, neither a different timestamp associated with the packets of the event signals as a data structure required in claims 1, 5 and 7-10.  The counting value of the timer for the buffer timeout is not added into the received packets from the vision sensor to define predetermined conditions for forcibly reading out the packets from the buffer memory (note that data structure of a packet is different from a simple counting value of a timer).  In other words, the counting by the processor utilizing the timer has nothing to do with the delimiter packet added in the event packets.  One of ordinary skill in the art would not add the counting value into the received packets from the event-driven vision sensor for buffer timeout since this would produce unnecessary data and would also teach away from the timer being used by the processor.  Therefore, the disclosure of JP-2010033125 fails to teach the limitations of claims 1, 5 and 7-10.  With respect to the reference KR 10-2012-0108737, Fig. 8 shows a data packet structure for a lighting system in which the packet structure includes a delimiter.  However, the delimiter disclosed by KR-10-2012-0108737 would not be configured as a timer for buffer timeout as proposed by the Office as this would teach away from the hardware structure of a timer and a processor dictated by JP-2010033125.  One of ordinary skill in the art would not substitute the function of a timer in JP-2010033125 with a delimiter taught in KR-10-2012-0108737.  Therefore, the combined teaching of both references as proposed by the Korean Office and Japanese Office would fail to teach the limitations of claims 1, 5 and 7-10.  Furthermore, with respect to the teaching of JP-2005321933, there is no disclosure to teach the event packets that includes the event signals from an event-driven sensor and a delimiter packet added to the packets corresponding to the event signals in the vision sensor to define predetermined conditions for forcibly reading out the packets from the buffer memory, and there is no disclosure regarding the identification of the sensor circulates with respect to at least one of the time stamp and the different time stamp required by the instant claims.  The teaching of JP-2005321933 only uses counting value by a clock signal (WEND in Figs. 7 and 11 and par. [0080]-[0082]) similar to other conventional method discussed above which is different from what is being claimed in the instant application.     
In summary, the prior art of record, either alone or in combination, fails to teach or fairly suggest the combination of limitations of claim 1 that includes (emphasis highlighted), “a communication unit which receives packets transmitted from an event-driven vision sensor including a sensor array including sensors generating event signals when a change in intensity of incident light is detected; a buffer memory in which the packets are temporarily stored; and a readout control unit which forcibly reads out the packets from the buffer memory in a case in which predetermined conditions are satisfied, wherein the packets include packets corresponding to the event signals and a delimiter packet added to the packets corresponding to the event signals in the vision sensor, and the readout control unit determines the predetermined conditions in accordance with the delimiter packet.”  Similarly, the prior art of record also fails to teach or fairly suggest the combination of limitations of claim 5 that includes (emphasis highlighted), “a communication unit which receives packets transmitted from an event-driven vision sensor including a sensor array including sensors for generating event signals when a change in the intensity of incident light is detected; a buffer memory in which the packets are temporarily stored; and a readout control unit which forcibly reads out the packets from the buffer memory in a case in which predetermined conditions are satisfied, 2Application No.: 17/296,777 Atty Docket No.: 545-1037wherein the packets include packets corresponding to the event signals, each event signal includes a time stamp and identification information of the sensor, the readout control unit determines the predetermined conditions by monitoring the identification information associated with a different time stamp, and the predetermined conditions include that the identification information of the sensor circulates with respect to at least one of the time stamp and the different time stamp.”  With respect to claims 7 and 8, the subject matter of these claims are similar to claim 1 and are therefore allowed for similar reason stated in claim 1.  With respect to claims 9 and 10, the subject matter of these claims similar to claim 5 and are therefore allowed for similar reason stated in claim 5. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697